Citation Nr: 1505356	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO. 09-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for sinusitis.

2. Entitlement to an evaluation in excess of 10 percent for temporomandibular joint capsulitis (TMJ).

3. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability due to service-connected disabilities has been raised by the record.  The TDIU claim has been recognized as part and parcel of the initial rating appeal and it is for appellate consideration.  Accordingly, the issues for Board consideration are as listed on the title page of this decision.

The issues of entitlement to an increased rating for TMJ, entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. Prior to July 13, 2012, the probative and competent evidence reflects that the Veteran's sinusitis was manifested by headaches, non-purulent discharge, pain, and postnasal drip.

2. After July 13, 2012, the probative and competent evidence reflects that the Veteran's sinusitis was manifested by headaches, non-purulent discharge, pain, vomiting, postnasal drip, and at least seven non-incapacitating episodes over one year.


CONCLUSIONS OF LAW

1. Prior to July 13, 2012, the criteria for an evaluation in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.97, Diagnostic Code 6510 (2014).

2. Beginning July 13, 2012, the criteria for an evaluation of 30 percent, but no higher, for sinusitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.97, Diagnostic Code 6510 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board is remanding the Veteran's claims of entitlement to an increased rating for TMJ, entitlement to service connection for an acquired psychiatric disorder to includ bipolar disorder, and entitlement to a TDIU.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2007 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, and the statements of the Veteran.  While the Veteran's service personnel records and Social Security Administration (SSA) records have not been associated with the claims file, they are not relevant to the Veteran's sinusitis claim.  Specifically, the personnel and SSA records could not contain any evidence regarding the current nature and severity of the Veteran's sinusitis disability.  In this light the Board notes that the Veteran separated from service in 1980 and was granted Social Security Disability in 1996.  As these records clearly precede the current period on appeal by many years, any information they contain pertaining to the Veteran's sinusitis could not possibly assist him in his claim for an increased rating.

The Veteran was provided with VA examinations in March 2008, December 2009, and July 2012.  The Board finds that the examinations taken as a whole are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his sinusitis disability under the applicable rating criteria.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examinations.
The Veteran also testified at a November 2014 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Disabled American Veterans.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and severity of the Veteran's sinusitis disability.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Increased Rating - General

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

III. Increased Rating - Sinusitis

Initially, the Board notes that the evidence does not demonstrate, and the Veteran does not claim, that he experiences any nasal polyps, nasal passage obstruction, aphonia, pharynx injuries, or laryngitis.  As such, Diagnostic Codes 6515-6522 are not for application.

The Veteran's sinusitis is rated under Diagnostic Code 6510 for chronic pansinusitis.  That Diagnostic Code is rated under the General Rating Formula for Sinusitis.  Under that regulation, sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  Sinusitis with three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent disability rating.  Sinusitis with one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent disability rating.  Sinusitis detected by x-ray only warrants a noncompensable disability rating.  38 C.F.R. § 4.97.

The Veteran has asserted that he is entitled to a higher rating for his sinusitis.  At the November 2014 hearing, the Veteran and his wife testified that the Veteran experienced constant sinusitis that resulted in headaches and vomiting of postnasal discharge.  VA treatment records indicate that the Veteran received allergy shots in the past but discontinued them in March 2010.  The Veteran has continued to treat his symptoms with Zyrtec.

In March 2008 the Veteran underwent a VA examination.  The examination report reflects that the Veteran complained of runny nose, burning eyes, and lots of postnasal drip.  He denied any nasal polyps or breathing obstruction.  Physical examination revealed no tenderness of the sinuses, nasal polyps, or breathing obstructions.  The throat was clear within normal limits.  X-rays taken at that time revealed normal paranasal sinuses.

In December 2009 the Veteran was afforded a second VA examination.  The report reflects that the Veteran was receiving weekly allergy shots since 1996.  He also complained of daily headaches and daily yellow nasal discharge that does not look purulent.  No incapacitating episodes were reported.  Physical examination revealed minimal tenderness over the left maxillary sinus.  X-rays taken at that time revealed that mucoperiosteal thickening of the left maxillary antrum could not be fully excluded, but otherwise no evidence of paranasal sinus disease.

A third VA examination was conducted in July 2012.  The report reflects that the Veteran has near constant sinusitis with more than seven non-incapacitating episodes over the previous 12 months.  No incapacitating episodes were reported.  No history of radical nasal surgery was noted.

Based on the evidence described, the Board finds that an evaluation in excess of 10 percent for sinusitis, prior to July 13, 2012, is not warranted.  Specifically, prior to July 13, 2012, the evidence reflects that the Veteran's sinusitis was treated with allergy shots and was manifested by postnasal drip, headaches, and daily nasal discharge that was not purulent.  No incapacitating or non-incapacitating episodes were reported during this period.  Further, X-ray evidence from this period reveals little to no evidence of sinusitis.  In order to warrant a 30 percent rating under Diagnostic Code 6510, the symptoms must include three or more incapacitating episodes per year or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Here, the evidence simply does not demonstrate that the Veteran experienced any incapacitating or non-incapacitating episodes prior to July 13, 2012.

However, based upon the July 13, 2012 examination report, the criteria for a 30 percent rating have been met.  Specifically, the examiner noted that the Veteran experienced seven or more non-incapacitating episodes a year.  Further, the Veteran has reported consistent headaches, pain, and discharge with vomiting.  The Veteran and his wife are competent to report observable symptoms such as headaches, discharge, pain, and vomiting, and have done so consistently.  Therefore, beginning July 13, 2012, the evidence reflects that a 30 percent evaluation, and no higher, is warranted for sinusitis.

A rating in excess of 30 percent is not warranted at any point during the period on appeal.  In order to warrant a 50 percent rating, sinusitis must manifest following radical surgery with chronic osteomyelitis, or near constant sinusitis, headaches, pain, tenderness, and discharge following repeated surgery.  Here, the evidence specifically indicates that the Veteran has not had radical surgery.  Further, while he did have surgery in 2001, this was not repeated.  Therefore, even though the Veteran has experienced headaches, pain, and near constant sinusitis, he has not undergone radical or repeated surgery, and his symptoms do not more closely approximate a 50 percent rating.
IV. Additional Considerations

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Headaches, discharge, non-incapacitating episodes, and pain are symptoms contemplated by the applicable rating criteria.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an evaluation in excess of 10 percent for sinusitis, prior to July 13, 2012, is denied.

Entitlement to an evaluation of 30 percent for sinusitis, and no higher, beginning July 13, 2012, is granted.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

At the November 2014 hearing, the Veteran and his wife testified that his TMJ was causing him additional problems that had not previously been reported.  Specifically, they testified that the Veteran experienced flare-ups that included periods of lock jaw.  The most recent VA examination, conducted in July 2012, did not note any episodes of flare-up or lock jaw.  As such, the Board finds that the Veteran's symptoms have become more severe since 2012, and a new examination is necessary to ascertain the current nature and severity of his TMJ symptoms.

With regard to the Veteran's service connection claim, the Board notes that the Veteran has been in receipt of Social Security Disability since 1996.  Currently, there are no SSA records associated with the claims file, nor does it appear that any attempts were made to obtain these records.  Further, the Veteran testified that he was frequently punished and demoted during service for his behavior.  However, service personnel records have not been associated with the claims file.  Therefore, remand is necessary to obtain the personnel records and any outstanding SSA records.

The VA examination in January 2014 is inadequate for purposes of adjudicating entitlement to service connection for an acquired psychiatric disability, because the wrong standard was used in providing an opinion addressing whether any psychiatric disability pre-existed service and was not aggravated by service.  Therefore, a new examination is necessary.

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to service connection for bipolar disorder and entitlement to an increased rating for TMJ.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other.)  As such, remand is necessary for the TDIU claim.

Accordingly, the remaining issues are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since May 2014.  Additionally, contact the Social Security Administration and obtain any records associated with the Veteran's disability claim.  All attempts to obtain these records should be documented.

2.  The RO/AMC should obtain the Veteran's service personnel records.  All attempts to obtain these records must be documented in the claims file.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disorder present, to include bi-polar disorder.  For any psychiatric disorder diagnosed, the examiner is asked to provide an opinion as to wither the disability clearly and unmistakably pre-existed service, and if so whether it clearly and unmistakably was not aggravated by service.  Clear and unmistakable evidence is obvious or manifest and is a higher standard than "at least as likely as not".  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease, so an alternative way to think of the question is whether any increase in service was clearly and unmistakable due to the natural progression of the disease.

If the disease did not pre-exist service, or was not aggravated in service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability began in service, was caused by service, or is otherwise related to service, including whether it is related to any depressive symptoms noted in the service medical records.

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for an appropriate VA examination to assess the nature and severity of the Veteran's TMJ disability.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  The examiner should identify any symptoms associated with the Veteran's TMJ, and assess the functional impact, if any, of his reported flare-ups.

5.  After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU.  If the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).

6.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


